

116 HR 8980 IH: Nonviolent Drug Crime Expungement Act of 2020
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8980IN THE HOUSE OF REPRESENTATIVESDecember 16, 2020Mr. Hall introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the resentencing and expungement of nonviolent offenses for individuals adversely impacted by the War on Drugs, and for other purposes.1.Short titleThis Act may be cited as the Nonviolent Drug Crime Expungement Act of 2020.2.Resentencing and expungement(a)Expungement of Federal nonviolent offense convictions for individuals not under a criminal justice sentence(1)In generalNot later than 1 year after the date of the enactment of this Act, each Federal district shall conduct a comprehensive review and issue an order expunging each conviction or adjudication of juvenile delinquency for a Federal nonviolent offense entered by each Federal court in the district before the date of enactment of this Act, for each individual adversely impacted by the War on Drugs. Each Federal court shall also issue an order expunging any arrests associated with each expunged conviction or adjudication of juvenile delinquency.(2)NotificationTo the extent practicable, each Federal district shall notify each individual whose arrest, conviction, or adjudication of delinquency has been expunged pursuant to this subsection that their arrest, conviction, or adjudication of juvenile delinquency has been expunged, and the effect of such expungement.(3)Right to petition court for expungementAt any point after the date of enactment of this Act, any individual adversely impacted by the War on Drugs with a prior conviction or adjudication of juvenile delinquency for a Federal nonviolent offense, who is not under a criminal justice sentence, may file a motion for expungement. If the expungement of such a conviction or adjudication of juvenile delinquency is required pursuant to this Act, the court shall expunge the conviction or adjudication, and any associated arrests. If the individual is indigent, counsel shall be appointed to represent the individual in any proceedings under this subsection.(4)Sealed recordThe court shall seal all records related to a conviction or adjudication of juvenile delinquency that has been expunged under this subsection. Such records may only be made available by further order of the court.(b)Sentencing review for individuals under a criminal justice sentence(1)In generalFor any individual adversely impacted by the War on Drugs who is under a criminal justice sentence for a Federal nonviolent offense, the court that imposed the sentence shall, on motion of the individual, the Director of the Bureau of Prisons, the attorney for the Government, or the court, conduct a sentencing review hearing. If the individual is indigent, counsel shall be appointed to represent the individual in any sentencing review proceedings under this subsection.(2)Potential reduced resentencingAfter a sentencing hearing under paragraph (1), a court shall—(A)expunge each conviction or adjudication of juvenile delinquency for a Federal nonviolent offense entered by the court before the date of enactment of this Act, and any associated arrest;(B)vacate the existing sentence or disposition of juvenile delinquency and, if applicable, impose any remaining sentence or disposition of juvenile delinquency on the individual as if this Act, and the amendments made by this Act, were in effect at the time the offense was committed; and(C)order that all records related to a conviction or adjudication of juvenile delinquency that has been expunged or a sentence or disposition of juvenile delinquency that has been vacated under this Act be sealed and only be made available by further order of the court.(c)Effect of expungementAn individual who has had an arrest, a conviction, or juvenile delinquency adjudication expunged under this section—(1)may treat the arrest, conviction, or adjudication as if it never occurred; and(2)shall be immune from any civil or criminal penalties related to perjury, false swearing, or false statements, for a failure to disclose such arrest, conviction, or adjudication.(d)ExceptionAn individual who at sentencing received an aggravating role adjustment pursuant to United States Sentencing Guideline 3B1.1(a) in relation to a Federal nonviolent offense conviction shall not be eligible for expungement of that conviction under this section.(e)DefinitionsIn this section:(1)The term expunge means, with respect to an arrest, a conviction, or a juvenile delinquency adjudication, the removal of the record of such arrest, conviction, or adjudication from each official index or public record.(2)The term under a criminal justice sentence means, with respect to an individual, that the individual is serving a term of probation, parole, supervised release, imprisonment, official detention, pre-release custody, or work release, pursuant to a sentence or disposition of juvenile delinquency.(3)The term individual adversely impacted by the War on Drugs means an individual who has been arrested for or convicted of the sale, possession, use, manufacture, or cultivation of cannabis, cocaine, or crack (except for a conviction involving distribution to a minor), or whose parent, sibling, spouse, or child has been arrested for or convicted of such an offense. (4)The term nonviolent offensemeans an offense that—(A)does not have as an element the use, attempted use, or threatened use of physical force against the person or property of another; or(B)is not a felony that by its nature involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense.3.Eligibility for Department of Justice grantsBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, in order to be eligible for a grant made by the Department of Justice, a State shall have in place a resentencing and expungement program that is substantially similar to the program under section 2 for nonviolent offenses under the laws of that State. 